NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-1361
                                       ___________

                                       QIANG MA,
                                              Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                        Respondent
                         _______________________

                       On Petition for Review of a Decision of the
                            Board of Immigration Appeals
                                 BIA No. A098-604-530
                (U.S. Immigration Judge: Honorable Charles Honeyman)
                                    ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 2, 2015

                Before: AMBRO, SCIRICA, and ROTH, Circuit Judges.

                                 (Filed October 27, 2015)

                                   ________________

                                       OPINION*
                                   ________________


SCIRICA, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Petitioner Qiang Ma petitions for review of a final order of removal issued by the

Board of Immigration Appeals (BIA). For the reasons detailed below, we will deny the

petition for review.

       Ma, a citizen of China, was admitted to the United States in 2000 as a temporary

visitor for business. In 2005, through counsel, Ma filed an I-140 application to adjust his

status, claiming that he had “exceptional ability” as a folk artist. The United States

Citizenship and Immigration Services denied the application. In 2007, the Department of

Homeland Security charged Ma with removability under 8 U.S.C. § 1227(a)(1)(B) as an

alien who had remained in the United States for a longer time than permitted in violation

of the law. Ma filed an application for withholding of removal, claiming that he had been

persecuted in China due to his opposition to governmental corruption.

       An Immigration Judge (IJ) held a hearing in which Ma testified in support of his

claim. Ma first disavowed any knowledge of the original I-140 application that had been

filed on his behalf, although he admitted to signing the document. He testified that he was

not an artist, but instead owned a gold mine in China, which he opened in 1992. The mine

prospered for the first two or three years; however, local officials then began to demand

that Ma pay bribes to them. Ma said that he could afford to pay these bribes, but because

he is against corruption, he refused to do so. In response, these individuals, who

controlled the supply of materials that Ma mined for gold, drastically reduced the

quantity that he received. Ma complained about this conduct to officials in the city

government and then the provincial government, to no avail. He then made plans to seek
                                              2
help in Beijing, but just as he began his journey, the local police arrested him. He was

held for over a month, warned that he should not file complaints, and beaten several

times, suffering a permanent injury to his finger. At around this same time, because of

Ma’s conduct, local officials forced his wife to retire from her job. After Ma was

released, he remained in China for a year or two, living off his savings and trying to sell

his factory. He was unable to do so, and then left for the United States.

       The IJ denied relief to Ma on several grounds. First, the IJ concluded that Ma did

not testify credibly about his I-140 application. Further, the IJ noted certain other

inconsistencies in his testimony, but nevertheless concluded that Ma was generally

credible as to his withholding claim. But the IJ ruled that Ma had failed to present

evidence to corroborate his allegations that he had problems with the local government,

he filed complaints, and his wife was forced to retire. The IJ also found that the harm Ma

suffered in China did not rise to the level of persecution, that he was not persecuted “on

account of” his political beliefs, and that he would not suffer persecution in the future if

he returned to China. Ma appealed to the BIA, which dismissed his appeal. The BIA

concluded that Ma had failed to corroborate his claims or show a nexus between the

alleged persecution and his political beliefs. Given its resolution of these issues, the BIA

determined that it need not address the IJ’s other reasons for denying relief. Ma then filed

a timely petition for review to this Court.

       The government argues that we lack jurisdiction to consider this petition because

Ma did not challenge the IJ’s corroboration ruling in his appeal to the BIA, and therefore
                                              3
he has not “exhausted administrative remedies available as of right.” 8 U.S.C. §

1252(d)(1). Even where the petitioner does not raise an issue before the BIA, however,

we have jurisdiction to review such an issue if the BIA considers the unraised issue sua

sponte. See Lin v. Att’y Gen., 543 F.3d 114, 126 (3d Cir. 2008). Here, the BIA considered

whether the IJ reasonably required Ma to provide corroborating evidence, noting, inter

alia, that “[t]he Immigration Judge properly relied on the respondent’s failure to provide

a statement from his wife or any other person with knowledge of the events, or available

corroboration of his wife’s forced retirement.” Accordingly, we have jurisdiction under 8

U.S.C. § 1252 to review the BIA’s final order of removal.

       Our review is of the BIA’s decision, although we also review the IJ’s decision to

the extent that the BIA adopted or deferred to the IJ’s analysis. See Zhang v. Gonzales,

405 F.3d 150, 155 (3d Cir. 2005). In cases like this one, where the IJ determines that the

alien should produce evidence to corroborate his testimony, “such evidence must be

provided unless the applicant does not have the evidence and cannot reasonably obtain

the evidence.” 8 U.S.C. § 1158(b)(1)(B)(ii). We may not reverse the agency’s

determination on the availability of corroborating evidence unless we find “that a

reasonable trier of fact is compelled to conclude that such corroborating evidence is

unavailable.” 8 U.S.C. § 1252(b)(4).

       We discern no error in the agency’s conclusion that Ma failed adequately to

corroborate his factual allegations. As an initial matter, he argues at length that, because

the agency found that he provided credible testimony, it erred in demanding
                                              4
corroboration. He is incorrect; it is well established that the agency may require

corroborating evidence even from credible aliens. See, e.g., Chen v. Gonzales, 434 F.3d

212, 221 (3d Cir. 2005).

       Ma also suggests that the agency failed to conduct the three-part inquiry

established in Abdulai v. Ashcroft, 239 F.3d 542 (3d Cir. 2001). Under Abdulai, the

agency must: (1) identify the facts for which it is reasonable to expect corroboration; (2)

inquire whether the alien has provided information corroborating those facts; and, if he

has not, (3) analyze whether the applicant has adequately explained his failure to do so.

Id. at 554. Again, Ma’s argument lacks merit.

       First, the IJ continually advised Ma, beginning more than three years before ruling

on his application, that he would be required to corroborate his allegations concerning the

corruption he encountered, his response, and his wife’s forced retirement. The agency

recognized that Ma could not be expected to present documents from his alleged

persecutors; however, he did not present even a letter or affidavit from his wife or any

other person who could vouch for his experiences. 1 See Sandie v. Att’y Gen., 562 F.3d


1
        While Ma submitted four one-page documents concerning his business and an
affidavit from a nurse in the United States concerning his finger injury, these documents
do not purport to corroborate any of Ma’s specific allegations concerning the corruption
he faced or his response. Three of the business-related documents merely report that he
was the legal representative of a “gold ore sorting” business. The fourth, meanwhile, is a
shipping authorization receipt for a five tons of metal ore. As the agency noted, however,
this document does not even provide the name of the company that received the ore, and
is not sufficient to sustain Ma’s burden. See, e.g., Sandie v. Att’y Gen., 562 F.3d 246, 254
(3d Cir. 2009). Likewise, the nurse, in her affidavit, naturally did not provide any
information about what had occurred in China.
                                             5
246, 252 (3d Cir. 2009) (“It is reasonable to expect corroboration for testimony that is

central to an applicant’s claim and easily subject to verification.”).

       Second, the agency accurately observed that Ma provided no evidence to

corroborate any of these allegations. Finally, the agency concluded that he had failed to

adequately explain his failure to present corroborating evidence. Indeed, he made little

effort to do so. While his attorney stated, at a March 2008 hearing, that “we should be

able to get letters and affidavits from China,” when Ma was asked at his June 2012

hearing about his failure to obtain evidence from his wife, he said only “[i]f needed there

should be document[s].” Therefore, we conclude that the agency properly performed the

Abdulai analysis. 2 See, e.g., Chen v. Gonzales, 434 F.3d 212, 219-20 (3d Cir. 2005).

       Accordingly, we will deny the petition for review.




2
       In light of this conclusion, we need not reach the BIA’s alternate conclusion that
Ma was not persecuted “on account of” his political opinion. See generally Yuan v. Att’y
Gen., 642 F.3d 420, 427 (3d Cir. 2011).
                                              6